Title: David Humphreys’ Thoughts on Garrisonning the Western Posts, July 1783 to August 1783
From: Humphreys, David
To: 


                        
                             c. July-August 1783
                        
                        Thoughts respecting the Minuter Arrangements necessary for garresoning the Western Posts.
                        Congress having left the Arrangement of the subject entirely to the discretion of the Commander in Chief; and
                            the primary Plans for possessing the Posts on the western Waters by a Detachment of the Army; for transporting them
                            thither; and for supplying them with Provisions, having already been adopted—it remains only that the smaller branches of
                            this important business should be arranged, & which, in my opinion, may be comprehended principally under the
                            following heads viz.
                        Detachment.
                        The Detachment, being limited to about 500 Men, might, I conceive most properly be composed of the present
                            Light Companies, with such augmentation as will make up eight Companies from the different Lines nearly in the following
                            proportion—
                        
                            
                                
                                Compy
                                 
                                
                                 
                                &
                                Men
                            
                            
                                
                                New Hampshire
                                
                                l
                                
                                
                                 0
                            
                            
                                
                                Massachusetts
                                
                                5
                                
                                
                                0
                            
                            
                                
                                Connecticut
                                
                                1
                                
                                
                                40 
                            
                            
                                
                                Rhode Island
                                
                                
                                     0 
                                
                                
                                
                                20
                            
                            
                                
                                Total Compys
                                
                                8
                                
                                fully Officered
                                
                            
                        
                        (If more Men should be wanted a Company might be taken from Willets Corps, or perhaps a Detachment from
                            that, added to the six Light Compys now under Lt Col. Hull would be sufficient, or at all events some of his
                            Regt might be usefully employed in the Batteaux.)
                        I propose the Compys before-named because they are composed of better men, and because they are better
                            cloathed than the Troops in general—but as they may consider this duty in a disagreeable point of light, and their
                            situation peculiarly hard in being detained while all the rest of their fellow Soldiers, who were engaged for the same
                            term of Service are discharged—it is a question whether something might not be done to obviate the uneasiness which will
                            arise from this unavoidable discrimination. how far this might be effected by a Moderate supply of Money &
                            Cloathing, and by placing these Men on the same footing with respect to land as the Soldiers inlisted for the War, it is
                            not for me to determine—but the singularity of the case may perhaps entitle them to some particular attention &
                            encouragement.
                        Officers.
                        That the Field Officer appointed to this Command should be a person of great
                            activity, vigilance, discretion & resource will not be doubted—There are I think four Officers now with the Troops
                            in Service, to either of whom it might with safety & propriety be entrusted, viz., Colonels Swift, H.
                                Jackson, Sprout, & Lt Col. Hull; but it is questionable whether any of them would accept
                            the command—in which case, if a more suitable character could not be found, I do not at present know of any circumstance
                            which would prevent me from undertaking the charge, tho’ I am sensible it would be much more arduous than enviable, and
                            attended with more difficulty than honor in the execution—As to the subordinate Field Officers, I should suppose there
                            would be none More likely to accept the appointment, and perform the duty with reputation, than Major Trescot, and Sumner or
                            Burnham of the Masstts Line—Whether the Compys should be Officered by agreement, by seniority, or by their present
                            Officers, is to be decided; but I should rather advise, that such Platoon Officers as may incline to remain in Service
                            after the ratification of the definitive Treaty should previously give in their names to the Orderly Office, from whence a
                            selection might then be made—Those Officers who actually go on this Service will have occasion to be apprized of it beforehand, to receive some Pay, and to make considerable preparation for a long Winter, during which they will be precluded
                            from all kinds of necessaries, conveniencies, and refreshments except what they can carry with—As to staff Officers a full
                            complement will be wanted; they should be taken from the best characters in their respective Departments.
                        Artillery,
                        With regard to this Article, I am of opinion the supply should at present be composed of
                            a very few Light Pieces well furnished with Ammunition—I imagine 4 Royals with Three Pounders under good Officers and Men
                            of that Corps, would be better than a larger Number of heavier Ordnance—both on account of the hazard and difficulty of
                            transportation, And of the kind of Enemy against whom alone they have any chance of being used—Nothing is to be
                            apprehended at present but from the Savages, who it is presumed will not be furnished with Artillery for a Seige—The spare
                            Ammunition ought to be ample—well secured, & entrusted with the Artificers & Tools &c. to the care
                            of the Commandg Officer of Artillery, who must have some Boats and Batteau-men assigned him for the purpose.
                        Cloathing
                        Of Cloathing, I conceive, a supply equal to the following Estimate cannot be dispensed with without exposing the
                            Men (cut off as they must be for seven or eight Months from all intercourse and assistance of their fellow Creatures) to
                            the severest suffering, and eventual destruction. Estimate of Cloathing to be furnished to every Non Commissioned Officer
                            & Private vizt One Blanket, great Coat, or good Watch Coat, one Waist Coat with Sleeves (if a uniform Coat can not
                            be obtained) one woolen Vest, one pr woolen Overalls, one pr Breeches, two pr Stockings, one pr Socks, one woolen Cap, one
                            pr Mitts, two Shirts, two pr Shoes with two pr Soals and Heels, or three pr Shoes.
                        Hospital Supplies.
                        Medicines and Hospital Arrangements are so obviously necessary for the comfort and preservation of the Troops
                            that an omission of such essential articles could scarcely happen; even tho’ the business were left to the sole management
                            of the Commanding Officer—It might however, (to prevent a possibility of failure) be of great utility, for a skillful
                            Physician to make out immediately a compleat Estimate of what Medicines & Stores will be required, in order that
                            they might be obtained and packed up in the best manner—Hospital and other bedding for the Troops, may be formed out of
                            the old Tents, which can also be made use of for covering the Men until they arrive at their destination.
                        Stores.
                        Quarter Master’s, and other Stores requisite for the Detachment, will consist in Tents, Axes & Hatchets,
                            a few entrenching Tools, together with a quantity of Artificer’s Apparatus, such as Black Smith’s, Armourer’s, Carpenter’s
                            & Joiner’s Implements—Besides the Magazine of Provisions already ordered, will be wanted an adequate supply of Soap,
                            Candles, Vinegar, and the Materials for making Spruce Beer—And under the total deficiency of Vegetables & Roots
                            which must prevail thro’ the winter, it may be enquired whether a small encrease of the farinaceous part of the Ration
                            ought not to be admitted; or some other method devised to prevent the destructive effects of those scorbutic disorders
                            which may be otherwise expected from feeding the Troops for so long a time on salted Provisions alone.
                        Accomodations.
                        The Barracks & Fortifications, that are to be occupied by our Troops, must remain in nearly the
                            same state in which they may be delivered to us—it is hoped they will be in good order—but should the British or Savages
                            have destroyed or very much injured the Works and Buildings, the prospect (at an advanced season) would be dreary
                            indeed—that is a case which may happen, and should therefore be taken into consideration; tho’ it is difficult to say how
                            the Evils resulting from such a Contingency might be remidied—Some Artificers & Tools (as has been proposed) would
                            then be indispensable. No adequate resource to prevent the severest calamities could hardly be expected.
                        Fuel &c.
                        Fuel, Transportation, Contingencies of Guides, Expresses &c. must also be taken into contemplation—If
                            wood is to be cut by the Men, and carried a considerable distance on their backs, ought not some extra allowance of
                            Provisions at least to be make for it? Is it probable all the necessaries for the Service can be provided, without some
                            Money in hand? and would it not be best to have a Continental Agent attached to the Corps by the Financier, to make
                            Contracts, to supply things essential to the Service, and to economize the public Expences?
                        The Inhabitants & Indians.
                        The different Tribes of Indians being now neither in a perfect state of Peace or War with us, will it not be
                            necessary that Congress should give their Ideas to the Commanding Officer respecting the point of light in which they are
                            to be considered and treated, and respecting the particular line of conduct to be pursued, (under all circumstances, and
                            on all occasions) towards the Savages, as well, as towards those Canadians who are now to become the Citizens of the
                            United States? Directions respecting the treatment of the latter would relate principally to the policy which should be
                            pursued towards the Inhabitants of Detroit—to which place if it were possible, any time in the Autumn, to advance a single
                            Company, it appears to me it would be of great advantage to the public Interest; in order to give countenance to the
                            well-affected, secure the allegiance of all, and shew the Savages their situation relative to us, and that we are in
                            reality Conquerors by taking possession of the very Works which the British are obliged to abandon—I would suggest
                            therefore whether it would not be adviseable for the Commanding Officer to be invested with a discretionary power, after
                            establishing the Garrisons of Oswego & Niagara, to proceed with one Compy or such force as he should deem
                            expedient (if the season will possibly admit) to Detroit, and there make such Arrangements as he may be authorized to
                            do—And here, it would perhaps be necessary the Commanding Officer (whoever he may be) should not only be possessed of the general
                            Command of the Posts on the Western Waters, but also should have some latitude in acting in many instances as he may judge
                            best for the public good.
                        Conclusion
                        A conviction that this subject was of considerable importance in its immediate consequences to the United
                            States, as well as of much Moment to the future Settlement & Tranquility of our extensive frontier, has induced me
                            to make the preceding observations, which are most humbly submitted by 
                        
                            D. Humphrys
                        
                    